 1                                                           Chief Judge Ricardo S. Martinez
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 6
                                         AT SEATTLE
 7
 8
     UNITED STATES OF AMERICA,                            NO. CR18-217 RSM
 9
                              Plaintiff,
                                                          ORDER SEALING GOVERNMENT’S
10
                                                          MOTION TO SEAL EXHIBIT TO
11                      v.                                GOVERNMENT’S SENTENCING
                                                          MEMORANDUM
12
13   KEITH STRAND,
14                           Defendant.
15
16          THE COURT hereby SEALS the Government’s Exhibit to Government’s
17 Sentencing Memorandum.
18
            DATED this 2nd day of June, 2021.
19
20
21
22
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
23
24
25 Presented by:
26 /s/ Mike Lang
   MIKE LANG
27 Assisted United States Attorney
28
     Order Sealing Government’s Exhibit to Government’s                     UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     Sentencing Memoradum - 1                                                SEATTLE, WASHINGTON 98101
     United States v. Keith Strand/CR18-217 RSM                                    (206) 553-7970
